                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


RYAN KERWIN                              :
                                         :
            v.                           :      C.A. NO. 17-CV-5582
                                         :
PARX CASINO, et al.                      :

                                     ORDER

     AND NOW, this 8th day of March, 2019, it is hereby ORDERED that:

     1. The second motion of defendant Sands Bethworks Gaming, LLC to dismiss [Doc. 61] is

        GRANTED.

     2. The motion of defendants of Greenwood Gaming & Entertainment LLC, Parx Casino,

        Helmut Perzi to dismiss [Doc. 62] is GRANTED.

     3. The motion of defendants Erika Joy Erb, Linda Powers, Julia Spielet, SugarHouse Casino,

        SugarHouse HSP Gaming LP, SugarHouse HSP Gaming Prop Mezz LP and Jules

        Vorndran to dismiss [Doc. 63] is GRANTED.

     4. The motion of defendant Rush Street Gaming LLC to dismiss [Doc. 64] is GRANTED.

     5. The motion of defendants James Hines, SMG Worldwide Entertainment & Convention

        Venue Management to dismiss [Doc. 65] is GRANTED.

     6. The Complaint is DISMISSED in its entirety with prejudice.

     7. The motion of the Plaintiff for leave to amend first amended complaint [Doc. 55] is DENIED.

     8. The motion of the Plaintiff to compel [Doc. 56] is DENIED as moot.

     9. The joint motion to stay discovery [Doc. 57] is DENIED as moot.

     10. The Clerk is DIRECTED to mark this case closed.


                                                BY THE COURT:

                                                /s/ Jeffrey L. Schmehl
                                                 JEFFREY L. SCHMEHL, J.
